19-23079-rdd   Doc 13-1   Filed 07/17/19 Entered 07/17/19 17:31:40   Exhibit A
                                    Pg 1 of 7




                  EXHIBIT A
FILED:
FILED: NEW YORK
       NEW YORK COUNTY
                COUNTY CLERK
                       CLERK 04/03/2019
                             01/10/2018 06:07
                                        05:15 PM
                                              PM|
                                                                                                                                                                   INDEX
                                                                                                                                                                   INDEX NO.
                                                                                                                                                                         NO. 651255/2016
                                                                                                                                                                             651255/2016

NYSCEF
NYSCEF DOC. 19-23079-rdd
       DOC. NO.
            NO. 145
                 110                             Doc 13-1             Filed 07/17/19 Entered 07/17/19 17:31:40
                                                                                                          RECEIVEDExhibit
                                                                                                          RECEIVED         A
                                                                                                                       NYSCEF:
                                                                                                                       NYSCEF: 04/03/2019
                                                                                                                               01/10/2018
                                                                                                                 PRINCEF          OPID:SM
                                                                                Pg 2 of 7
   A                RD                           CERTIFICATE                     OF         LIABILITY                   INSURANCE                                             °^g"3     /20
       THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
       CERTIFICATE DOES NOT AFFIRMATIVELY   OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
       BELOW.   THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE !SSU!NG INSURER(S), AUTHORIZED
       REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
     IMPORTANT:       If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must be êñdcrsGd. If SUBROGATION IS WAIVED, subject to
    the terms and cond!t!:ns         of the policy, certain policies may require an endorsement.  A e½tement on this certificate does not confer rights to the
     certificate holder in lieu Of such ondorsement(e).
                                                                                           ACT
   PRODUCER                                                                                     MOshe Frieder

    92    t.    m ton Parkway                                                                                  No,Ext):718-854-2818                                    No):
                                                                                                                                                                  I FA?C,         -854-3108
   Brooklyn, NY 11218                                                                                        oMDIÊSS:
   MOshe   Frieder
                                                                                                                                     AFFORDING
                                                                                                                             INSURER(S)      COVERAGE
                                                                                                               A : CNAInsuranceCompany
                                                                                                         INSURER                                                                      20478
   INSURED           Prince Fashions Inc.,                                                               INSURER
                                                                                                               B:
                     124 Green Street, Suite 652
                     New York, NY 10012                                                                        C:
                                                                                                         INSURER
                                                                                                         INSURER
                                                                                                               D:
                                                                                                         INSURER
                                                                                                               E:
                                                                                                         INSURER
                                                                                                               F:
   COVERAGES                       CERTIFICATE NUMBER:                                            REVISION NUMBER:
    THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
    INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
    CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
    EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
                     TYPEOFINSURANCE                   SD     D             POLICYNUMBER                                                       )                       LIMITS
   A             COMMERCIAL
                          GENERALLIABILITY                                                                                                         EACHOCCURRENCE             $          1,000,000
                     CLAIMS-MADE       OCCUR           X          6020997362                                        03/10/2016    03/10/2017                         nce)     $               300,000
                                                                                                                                                   MEDEXP(Anyoneperson)       $                10,000
                                                                                                                                                   PERSONAL& ADVINJURY        $          1,000,000
                      LIMITAPPLIESPER:
         GEN'LAGGREGATE                                                                                                                            GENERAL
                                                                                                                                                         AGGREGATE     $                 2,000,000
                 POLICY      J   T       LOC                                                                                                       PRODUCTS- COMP/OP
                                                                                                                                                                   AGG $                 2,000,000
              OTHER:
             civn)SILELIABILITY                                                                                                                      MB     SINGLEUMIT

                 ANYAUTO                                                                                                                           BODILYINJURY
                                                                                                                                                              (Perperson) $
                   L  NED                 ULED                                                                                                     BODILYINJURY(Peraccident) $
                                     NON-OWNED                                                                                                     PROPERTY  DAMAGE
                 HIREDAUTOS          AUTOS                                                                                                         (Peraccident)
                                                                                                                                                                             $
                                                                      ...___..._.....................
                 UMBRELLA
                        LIAB           OCCUR                                                                                                       EACHOCCURRENCE             $
                      LIAB
                 EXCESS                CLAIMS-MADE                                                                                                 AGGREGATE                  $
              DED         RETENTION $                                                                                                                                         $
        WORKERS    COMPENSATION                                                                                                                        PER           OTH-
        ANDEMPLOYERS'     LIABILITY                                                                                                                    STATUTE       ER                           ___
        ANYPROPRIETOR/PARTNER/EXECUTIVE
        OFFICER/MEMBER    EXCLUDED?           N/ A
                                                                                                                                                   E.L.EACHACCIDENT     $                         -
        (Mandatoryin NH)                                                                                                                                     - EAEMPLOYEE
                                                                                                                                                   E.L DISEASE          $
        If yes,describeunder                                                                                                                                 - POLICYLIMIT $
        DESCRIPTION    OFOPERATIONS   below .......................                                                               ...              E.L DISEASE




   DESCRIPTION
             OFOPERATIONS          / VEHICLES(ACORD101,AdditionalRemaÃsSchedule,maybeattachedif morespaceis required)
                         / LOCATIONS
             holder is included
  |Certificate                   as add!ts     .: insured.




   CERTIFICATE         HOLDÈR                                                                            CAÑCELLATION

                                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIESBE CANCELLED BEFORE
                                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                     542 Holding  Corp.                                                                      ACCORDAMcE WITH THE POLICY PROVISIONS.
                     542 Broadway
                     New York, NY 10012                                                                           REPRESENTATIVE
                                                                                                         AUTHORIZED




                                                                                                                        © 1988-2014     ACORD CORPORATION.              AII rights    reserved.
   ACORD         25 (2014/01)                           The ACORD name and logo are registered                            marks     of ACORD




                                                                                             16         Of     21
FILED:
FILED: NEW YORK
       NEW YORK COUNTY
                COUNTY CLERK
                       CLERK 04/03/2019
                             01/10/2018 06:07
                                        05:15 PM
                                              PM
                                                                                                                                                                            INDEX
                                                                                                                                                                            INDEX NO.
                                                                                                                                                                                  NO. 651255/2016
                                                                                                                                                                                      651255/2016

NYSCEF
NYSCEF DOC. 19-23079-rdd
       DOC. NO.
            NO. 145
                110                               Doc 13-1                    Filed 07/17/19 Entered 07/17/19 17:31:40
                                                                                                                  RECEIVEDExhibit
                                                                                                                  RECEIVED        A
                                                                                                                             NYSCEF:
                                                                                                                             NYSCEF: 04/03/2019
                                                                                                                                     01/10/2018
                                                                                        Pg 3 of 7
                                                                                                                                                                                 SB-146932-E31
       CNA                                                                                                                                                                              (Ed. 06/11)




                       THIS      ENDORSEMENT                            CHANGES                 THE     POLICY.              PLEASE              READ       IT CAREFULLY.


                                 BLANKET                   ADDITIONAL                           INSURED                 -    LIABILITY                EXTENSION

       This endorsement             modifies      insurance            provided    under        the following:

            BUSINESSOWNERS                       LIABILITY           COVERAGE             FORM


       Coverage    afforded    under this ext÷4->ñ of caverage  endGisenioni    does not apply to any person                                                      or organization       covered
       as an additional    insured on any other endcrssmênt    now or hereafter   attached to this Policy.

            ADDITIONAL                              - BLANKET                 VENDORS                                               own     acts   or   emission    or   those    of  its
       1.                           INSURED
                                                                                                                                    emp!oyees      or   anyone   else   acting   on   its
            WHO IS AN INSURED             is amended    to include      as an                                                       behalf.    However,    this exclusion     does   not
            additional  insured any person or organization          (referred                                                       apply to:
            to below as vendor)       with whom you agreed,          because
            of a written       contract     or  agreement       to    provide                                                       (1)    The        ---
                                                                                                                                                     emantinns           contained                    in
                                                                   injury"                                                                 Subparagraphs     d. or f.; or
            insurance,    but only with respect      to "bodily              or
                       damage"                            products"
            "property              arising out of "your                 which
                                                                                                                                    (2)    Such     inspections,     adjustments,     tests or
            are    distributed    or sold in the regular    course   of the                                                                              as the vendor        has agreed    to
                                                                                                                                           servicing
            vendor's      business,   subject to the fc||0wiñg   additione!                                                                make or normally         undertakes    to make in
            exclusions:                                                                                                                    the     usual      course     of                 in
                                                                                                                                                                               business,
            1.    The     insurance       affarded         the vendor           does     not apply                                         connection      with the distribution    or sale of
                  to:                                                                                                                      the products.

                                 injury"                  damage"                                                      2.    This   insurañue   does    not apply   to any insured
                  a.     "Bodily           or "property               for which
                         the vendor     is obligated    to pay damages                                                       person    or organization,     from whom       you have
                                                                              by
                         reason   of the assumption         of liability   in a                                              acquired    such products,   or any inwedient,    part or
                         contract       or agreerment.                 This exclusion    does                                container,         êñtaring     into,         accompanying               or
                         not           to liability              for     damages     that the                                containing       such products.
                               apply
                         vendor     would   have                in     the    absence      of     the                  3.    This provision  2. does  not apply to any                         vendor
                         contract or agreement;                                                                              included  as an insured by an endorsement                         issued
                  b.     Any express            warranty        unauthorized           by you;                               by us and made a part of this Policy.
                                                                                                                                                                                   injury"
                  c.              physical         or     chemical                                                     4.    This provision   2. does not apply if "bodily                   or
                         Any                                                  change       in     the                                    damage"
                                                                                                                             "property                included     within the    "products-
                         product      made       intentionally           by the vendor;                                                                    hazard"
                                                                                                                             completed     operations                  is excluded      either
                  d.     Repackaging,    except   when                        unpacked    solely                             by the provisions     of the Policy or by endorsement.
                         for the purpose   of insnection,                      demonstration,
                                   or the substitution                        of parts    under              2.        MISCELLANEOUS                  ADDITIONAL           INSUREDS
                         testing,
                         instructions        from       the
                                                         manufacturer,                   and    then                   WHO IS AN INSURED                   is amended          to include       as an
                         repackaged          in the original container;                                                insured      any person         or organization        (called additicñal
                  e.            failure      to  make      such                                                        insured)      described         in paragraphs         2.a. through     2.h.
                         Any                                       inspections,
                                           tests or servicing   as the vendor                                          below whom           you are required          to add    as an additional
                         adjustmants,
                         has agreed to make or normally          undertakes     to                                     insured      on     this policy   under   a         written  contract     or
                         make     in the usual      course    of business,      in                                     agreement          but the written contract          or agreement          must
                         connection     with the distribution   or sale of the                                         be:

                         products;                                                                                     1.                in effect or becoming              effective              the
                                                                                                                             Currently                                                   during
                  f.                                                                     or repair                           term of this policy; and
                         Demonstraticñ,      installation,  servicing
                         operations,    except such operations        perfarmêd                                                                                              injury,"
                                                                                                                       2.    Executed         prior    to   the    "bodily                "property
                         at the vendor's       premises    in ccññscticñ     with                                            damage"                                                 injury,"
                                                                                                                                             or "personal       and advertising                but
                         the sale of the product;
                                                                                                                       Only    the        following     persons    or        organimiions      are
                  g.     Products    which,             after
                                                            distribution    or sale by                                 additional          insureds     under   this        endorsement       and
                         you,    have been          labeled    or relabeled    or used                                 caverage    provided             to such       additional     insureds    is
                         as a container,           part or ingredient     of any other                                 limited as provided            herein:
                         thing or substance             by or for the vendor; or
                                                                                                                             a.     Additional        Insured     - Your     Work
                                      injury"                       damage"
                  h.     "Bodily                   or "property                arising
                         out of the sole          negligence     of the vendor for its


       SB-146932-E31                                                                                                                                                                    Page    1 of 5
       (Ed. 06/11)




                                                                                                   17   of        21
FILED:
FILED: NEW YORK
       NEW YORK COUNTY
                COUNTY CLERK
                       CLERK 04/03/2019
                             01/10/2018 06:07
                                        05:15 PM
                                              PM|
                                                                                                                                                                        INDEX
                                                                                                                                                                        INDEX NO.
                                                                                                                                                                              NO. 651255/2016
                                                                                                                                                                                  651255/2016

NYSCEF
NYSCEF DOC. 19-23079-rdd
       DOC. NO.
            NO. 145
                110                             Doc 13-1                    Filed 07/17/19 Entered 07/17/19 17:31:40
                                                                                                                RECEIVEDExhibit
                                                                                                                RECEIVED        A
                                                                                                                           NYSCEF:
                                                                                                                           NYSCEF: 04/03/2019
                                                                                                                                   01/10/2018
                                                                                      Pg 4 of 7
                                                                                                                                                                            SB-146932-E31
                                                                                                                                                                                    (Ed. 06/11)




                       That      personor organization      for whom you do                                                      behalf    for         which   the state    or            political
                       work    is an additiüñal    insured solely for liability                                                  subdivision           has issued a permit.
                       due to your negligence           specifically   resulting
                                                                                                                          This     insurance        does     not apply    to "bodily
                       from     your work       for the additiona!       insured                                          injury,"                   damage"
                                                                                                                                      "property                   or "personal     and
                       which is the subject of the written contract             or                                                          injury"
                                                                                                                          advertising                  arising   out  of  operations
                       written    agreement.       No coverage       applies    to
                                                                                                                          performed       for the state or municipality.
                       liability resulting    from           the     sole         negligence         of
                       the additional     insured.                                                                   c.   Controlling         Interest

                       The       insurance           provided          to        the   additional                                   persons      or   organizations    with    a
                                                                                                                          Any
                       insured        is limited       as follows:                                                        controlling    interest in you but only with respect
                                                                                                                          to their liability arising out of:
                       (1)     The    Limits of Insurance   applicable  to the
                               additional    insured  are those specified      in
                                                                                                                          (1)    Their     financisi      control      of you; or
                               the written contract     or written agreement
                                                                                                                          (2)    Premises         they      own,       maintain   or control
                               or in the Deelerat!Gñs          of this  policy,
                                                                      These                          of                          while     you           lease         or   occupy    these
                               whichever            is    less.                        Limits
                                                                                                                                 premises.
                               Insurance           are
                                                   inclusive of, and                         not      in
                               addition to, the Limits of Insurance                          shown                        This    insurance            does     not  apply to structural
                               in the Declarations·                                                                                           new       construction      and demolition
                                                                                                                          alterations,
                               The                                                                                        operations        performed           by or for such additional
                       (2)           cüverage            provided  to the additional
                                                                                                                          insured.
                               insured     by        this       endorsement         and
                               paragraph       F.9. of the definition      of "insured                               d.   Managers          or Lessors           of Premises
                               contract"
                                              under      Liability     and    Medical
                               Expenses         Definitions        do not apply       to                                  A manager     or lessor of pismiscs     but only with
                                           injury"                           uernage"                                     respect to liability arising out of the ownership,
                               "bodily                  or    "property
                                          out of the "products-completed                                                  maiñtanance     or use of that specific    part of the
                               arising
                                               hazard"                                                                    premises    leased    to you and subject        to the
                               operations                  unless required       by the
                               written      contract      or written        agreement.                                    following       additional      exclusions:

                               The   insurance     prüvided        to the additional                                      This insurance          does        not apply     to:
                       (3)
                                                                               injury,"
                               insured does not apply to "bodily                                                                          "occurrence"
                                             damage,"                                                                     (1)    Any                      which takes place after
                                propeny                       or "personal          and
                                               injury"                                                                           you cease        to be a tenant in that premises;
                               advertising                  arising      out   of the
                                                                                                                                 or
                               rendering      or    failure       to    render      any
                               professional          services.                                                            (2)    Structural     alterations,   new construction   or
                                                              . . .                                                              demolition      operations    performed   by or on
                  b.   State     or Political          Subdivisions
                                                                                                                                 behalf     of such additional    insured.
                       A state        or political       subdivision             subject     to the
                                                                                                                     e.   Mortgagee,          Assignee           or Receiver
                       following         provisions:
                                                                     .                                                    A mortgagee,     assignee   or receiver   but only
                       (1)     This insurance     applies    only with respect                                            with respect   to their liability  as mortgagee,
                               to the following     hazards      for which   the
                                                                                                                          audignee,   or receiver   and arising   out of the
                               state or political  subdivision     has issued a
                                                                                                                          ownership,   maintenance,    or use of a premises
                               permit       in connection            with        premises          you
                                                                                                                          by you.
                               own, rent, or control                 and         to which          this
                               insurance applies:                                                                         This   insurance     does not apply     to structural
                                                                .                .                                        alterations,    new    construction   or demolition
                               (a)    The existence,       mentenance,     repair,                                        operations    performed    by or for such additional
                                      construction,     erection, or removal     of
                                                                                                                          insured.
                                      advertising    signs, awnings,   canopies,
                                      cellar                      coal      holes,                                   f.   Owners/Other              Interests         - Land      is Leased
                                                  entrances,
                                      driveways,      manholes,      marquees,                                                                 .
                                                                                                                          An owner or other interest     from whom      land
                                      hoistaway   openings,    sidewalk  vaults,
                                                                                                                          has been leased by you but only with respect
                                      street  banners,   or decorations     and
                                                                                                                          to liability arising   out  of the    ownership,
                                      similar    exposures;          or
                                                                                                                          maintenance   or use of that specific  part of the
                               (b)    The          construction,                 erection,           or                   land leased to you and subject to the following
                                      removal       of elevators;           or                                            additional       exclusions:

                       (2)     This  insurance    applies              only with respect                                  This insurance          does        not apply     to:
                               to operations   performed               by you or on your


       SB-146932-E31                                                                                                                                                               Page     2 of 5
       (Ed.   06/11)




                                                                                                    18     of   21
FILED:
FILED: NEW YORK
       NEW YORK COUNTY
                COUNTY CLERK
                       CLERK 04/03/2019
                             01/10/2018 06:07
                                        05:15 PM
                                              PM|
                                                                                                                                                                             INDEX
                                                                                                                                                                             INDEX NO.
                                                                                                                                                                                   NO. 651255/2016
                                                                                                                                                                                       651255/2016

NYSCEF
NYSCEF DOC. 19-23079-rdd
       DOC. NO.
            NO. 145
                 110                            Doc 13-1                        Filed 07/17/19 Entered 07/17/19 17:31:40
                                                                                                                    RECEIVEDExhibit
                                                                                                                    RECEIVED        A
                                                                                                                               NYSCEF:
                                                                                                                               NYSCEF:      04/03/2019
                                                                                                                                            01/10/2018
                                                                                          Pg 5 of 7                           SB-146932-E31
                                                                                                                                                                                     (Ed. 06/11)



                                      "occurrence"
                         (1)     Any               which takes place                                 after             A.   Under       B. Exclusions,          1. Applicable       to Business
                                 you cease to lease that land; or                                                           Liability     Coverage,           Exclusion    k.      Damage     To
                                                                                                                            Property,      is replaced        by the following:
                         (2)     Structural    alterations,   new construction   or
                                 demolition     operations    performed   by or on                                          k.   Damage           To Property
                                 behalf    of such additional    insured.                                                        ,,                damage"
                                                                                                                                   Property                      to:
                 g.      Co-owner          of Insured            Premises
                                                                                                                                 1.      Property        you     own,     rent  or    occupy,
                         A co-owner           of a prernises               co-owned             by you                                   including      any   costs   or expenses    incurred
                         and      covõred      under         this       insurance             but only                                   by you, or any other person, organization
                         with     respect    to the co-owners                     liability     as co-                                   or     entity,      for    repair,    replacement,
                         owner        of such premises.                                                                                  enhancement,     restoration    or maintenance
                                               .                                                                                         of such property    for any reason, ine!udinn
                 h.      Lessor        of Equipment
                                                                                                                                         prevention    of injury      to a person       or
                                                        from whom      you                                                               damage to another's       property;
                         Any person   or organization
                         lease equipment.   Such person or organization
                                                                                                                                 2.      Premises    you sell, give away or abandon,
                         are insureds  only with respect to their liability                                                              if the "property
                                                                                                                                                          damage"
                                                                                                                                                                     arises out of any
                         arising   out of the ms:r..êñance,       operation or
                                                                                                                                         part of those premises;
                         use by you of equipment           leased   to you by
                         such person      or organization.     A person's   or                                                   3.      Property       loaned     to you;
                         organization's   status as an insured under this
                                                                                                                                 4.      Personal      property  in the care,         custody    or
                         endorsement           ends     when           their    written       contract
                                                                                                                                         control    of the insured;
                         or      agreement          with         you      for      such         leased
                         equipment         ends.                                                                                 5.      That    particular   part      of any     real property
                                                                                                                                         on     which     you   or      any      contractors    or
                         With respect to the                insurance            afforded           these
                                                                                                                                         subcontractors            workingdirectly     or
                         additional  insureds,               the       following           additiGnal
                                                                                                                                         indirectly  in       your behalf
                                                                                                                                                                      are performing
                         exclusions        apply:                                                                                                                              damage"
                                                                                                                                         operations,    if the  "property
                         This insurance         does        not apply:                                                                   arises out of those operations;    or
                                              "occurrence"
                         (1)     To any                                  which       takes          place                        6.      That   particular    part of any property       that
                                 after the equipment                lease       expires;       or                                        must    be restored,      repaired   or replaced
                                                                                                                                                                work"
                                                injury,"              damage"                                                            because       "your              was   incorrectly
                         (2)     To   "bodily            "property                  or
                                                                   injury"                                                               performed     on it.
                                 "personal     and advertising               arising
                                 out    of the      sole  negligence       of such                                               Paragraph          2 of this exclusion  does not apply if
                                                                                                                                                                   work"
                                 additional   insured.                                                                           the premises           are "your         and were never
                        .                  .                                                                                     occupied,         rented or held for rental by you.
                 Any insurance       provided    to an additional    insured
                 designated     under paragraphs      b. through   h. above                                                      Paragraphs  1, 3, and 4, of this exclusion   do
                                                     injury"                                                                                               damage"
                 does     not apply     to "bodily             or "property                                                      not apply to "property              (other than
                 darnage"
                             included     within the "products-comp!eted                                                         damage by fire or explosion)  to premises:
                               hazard."
                 operations
                                                                                                                                 (1)     rented     to you;
       3.   The  following is              added       to        Paragraph              H.     of the
                                                                                                                                 (2)     temporarily        occupied   by you           with    the
            BUSINESSOWNERS                                 COMMON                             POLICY
                                                                                                                                         permission       of the owner, or
            CONDITIONS:
                                                                                                                                 (3)     to the contents   of premises rented to you
            H.   Other         Insurance
                                                                                                                                         for  a period   of 7 or fewer   consecutive
                 4.      This     insurance        is excess           over       any other valid                                        days.
                         and      collectible              insurance                naming     the
                                                                                                                                 A       separate        limit of insurance          applies     to
                         additional      insured            as      an         insured    whether
                                                                                                                                 Damage            To   Premises    Rented          To You as
                         primary,    excess,          contingent               or on      any other
                                                                                                                                 described         in Section   D - Liability       and Medical
                         basis    unless     a        written          contract           or written
                                                                                                                                 Expenses          Limits of Insurance.
                         agrooment        specifically       requires     that                        this
                         insurance     be either       primary     or primary                         and                        Paragraphs      3, 4, 5, and 6 of this exclusion               do
                         noncontributing.                                                                                        not    apply     to  liability assumed      under               a
                                           - DAMAGE                                                                              sidetrack    agreement.
      4.    LEGAL      LIABILITY                                  TO PREMISES
                                                                                                                                 Paragraph     6 of this exclusion     does not apply
                                                                                                                                                     damage"
                                                                                                                                 to   "property                   included       in the
                                                                                                                                                                        hazard."
                                                                                                                                 "products-completed      operations

       SB-146932-E31                                                                                                                                                                 Page 3 of 5
       (Ed. 06/11)




                                                                                                       19    of   21
FILED:
FILED: NEW YORK
       NEW YORK COUNTY
                COUNTY CLERK
                       CLERK 04/03/2019
                             01/10/2018 06:07
                                        05:15 PM
                                              PM)
                                                                                                                                                                                 INDEX
                                                                                                                                                                                 INDEX NO.
                                                                                                                                                                                       NO. 651255/2016
                                                                                                                                                                                           651255/2016

NYSCEF
NYSCEF DOC. 19-23079-rdd
       DOC. NO.
            NO. 145
                 110                               Doc 13-1             Filed 07/17/19 Entered 07/17/19 17:31:40
                                                                                                            RECEIVEDExhibit
                                                                                                            RECEIVED        A
                                                                                                                       NYSCEF:
                                                                                                                       NYSCEF: 04/03/2019
                                                                                                                               01/10/2018
                                                                                  Pg 6 of 7
                                                                                                                                                                                         SB-146932-E31
                                                                                                                                                                                                 (Ed. 06/11)



              B.      Under  B. Exclusions,     1. Applicable     to Busiñsss                             7.        Bodily       Injury
                      Liability Coverage,      the    last paragraph      of 2.
                                                                                                                    Section      F.    Liability and                         Medical              Expenses
                      Exclusions    is deleted      and    replaced    by    the                                                                                          Injury"
                                                                                                                    Definitions,    item 3. "Bodily                                 is        deleted           and
                   following:
                                                                                                                    replaced with the following:
                   Exc!usions  c, d, e, f, g, h, i, k, I, m, n, and o, do                                                          injury"
                                                                                                                    "Bodily                       means
                                                                                                                                                      bodily    injury,    sickness     or
                   not apply to damage       by fire to pisrñises     while
                                                                                                                    disease        sustained by    a person,         including     death,
                   rented to you or temporanly      occupied  by  you  with
                                                                                                                    humiliation,   shock, mental       anguish    or mental injury by
                   permission   of the owner     or to the contents       of
                                                                                                                    that    person    at   any     time      which      results    as     a
                   premises        rented to you for a period                 of 7 or fewer
                                                                                                                    consequence      of the bodily    injury, sickness      or disease.
                   consecutive         days. A separate   limit               of insurance
                   applies to this coverage   as described                      in Section                8.        Expanded               Personal             and         Advartising                      Injury
                   D. Liability   And Medical    Expenses                        Limits   Of                        Definition
                   Insurance.
                                                                                                                    a.   The following    is added               to Section              F. Liability          and
              C.   The   first       Paragraph   under           item 5. Damage                To                        Medical       Expenses                    Definitions,                item               14.
                   Premises           Rented   To You             Limit of Section             D.                        Personal     and                                                               in
                                                                                                                                                                                                         the
                                                                                                                                                          Advertising                  Injury,
                   Liability         And        Medical        Expenses    Limits              Of                        Businessowners                    General                                Coverage
                                                                                                                                                                                Liability
                   Insurance            is replaced       by the following:                                              Form:

                   The most we will pay under Business       Liability  for                                              h.       Discrirñination        or humiliation      that results      in
                                                     damage"
                   damages   because    of "property               to any                                                         injury to the feelings        or reputation      of a natural
                   one premises,   while rented to you, or temporarily                                                            person,     but only       if such     discrimination       or
                   occupied   by you,    with  the permission       of the                                                        humiliation    is based solely on either disparate
                   owner, including    contents of such premises  rented                                                          impact (as opposed           to disparate                   or
                                                                                                                                                                                treatment)
                   to you for a period of 7 or fewer consecutive   days,                                                          vicarious   liability,   and:
                   is the Damage      to Premises   Rented  to You limit                                                                                      .
                   shown in the Declaration.                                                                                      1.      Not      done       intentionally              by      or     at        the
                                                                                                                                          direction    of:
         5.   Blanket       Waiver        of Subrogation
                                                                                                                                          a.     The insured;         or
              We waive        any right of recovery            we may have        against:
                                                                                                                                          b.     Any      executive       officer,     director,
              a.   Any person or organizaticñ    with whom you have                             a
                                                                                                                                                 stockholder,       partner,       member       or
                   written contract that requires such a waiver.                                                                                 manager      (if you are a limited liability
         6.   Broad       Knowledge         of Occurrence                                                                                        company)      of the insured; and

                                                                                                                                  2.      Not directly  or indirectly   related   to the
              The fe!!owing     items are added to E. Businessowners
              General                Conditions in the Businessowners                                                                     employment,     prospective     employment,
                        Liability
                                                                                                                                          past   employment       or  termination      of
              Liability Coverage       Form:
                                                                                                                                          employment    of any person or person       by
              e.   Paragraphs          a. and b. apply       to you or to any                                                      any insured.
                                                                                "
                   additional       insured    only   when  such  "occurrence '                                                          .
                                            "suit"                                                                  b.   The following   is added               to Exclusions,                Section          B.:
                   offense,      claim or           is known to:

                           You     or             additional      insured      that      is    an                        (15) Discrimination                  Relating          to Room,              Dwelling
                   (1)                    any
                                                                                                                              or Premises
                           individual;
                                                                                                                                  Caused    by discrimination      directly or |ñdirectly
                   (2)     Any partner,         if you or an additicñal          insured        is
                             partnership.                                                                                         related to the sale, rental, lease or sub-lease
                           a
                                                                                                                                  or prospective   sale, rental, lease or sub-lease
minn                                           if you or an additional      insured                                               of any room, dwê||ing       or premises
                   (3)     Any manager,                                                                                                                                     by or at the
                           is a limited liability company;                                                                        direction  of any insured.

lillER                                          officer"
                   (4)     Any "executive                  or insurance  manager,                                        (16) Fines            or Penalties
---                        if you or an additicña|       insured is a corporation;
                                                                                                                                  Fines  or penalties              levied         or     imposed             by       a
                   (5)     Any trustee,         if you or an additional        insured        is a                                governmental                   entity                 because                    of
                           trust; or                                                                                              discrimination.
===
                   (6)     Any elected     or appointed   official,    if you or an                                 c.   This          pisvisicñ           (Expanded                   Personal                and
                           additional   insured  is a political     subdivision  or                                      Advertising      Injury)    does                 not    apply if Personal
                           public entity.                                                                                and    Advertising       Injury                  Liability    is excluded
                                                                                                                         either    by the provisions                      of the Policy       or by
                   This     paragraph        e. applies        separately      to you         and
                                                                                                                         endorsement.
                   any additional          insured.

         SB-146932-E31                                                                                                                                                                           Page 4 of 5
         (Ed. 06/11)




                                                                                               20    of        21
FILED:
FILED: NEW YORK
       NEW YORK COUNTY
                COUNTY CLERK
                       CLERK 04/03/2019
                             01/10/2018 06:07
                                        05:15 PM
                                              PM1
                                                                                                                             INDEX
                                                                                                                             INDEX NO.
                                                                                                                                   NO. 651255/2016
                                                                                                                                       651255/2016

NYSCEF
NYSCEF DOC. 19-23079-rdd
       DOC. NO.
            NO. 145
                110                        Doc 13-1        Filed 07/17/19 Entered 07/17/19 17:31:40
                                                                                               RECEIVEDExhibit
                                                                                               RECEIVED        A
                                                                                                          NYSCEF:
                                                                                                          NYSCEF: 04/03/2019
                                                                                                                  01/10/2018
                                                                     Pg 7 of 7
                                                                                                                                SB-146932-E31
                                                                                                                                     (Ed. 06/11)




       9.   Perscñal     and Advertising      injury   Re-deñned                         room     dwe!!!ng    or premises     that   a person   or
                                                                                         organization     occupies  committed      by or on behalf
            Section   F. Liability and Medical   Expenses   Donniuvna,                   of it's owner, landlord or lessor.
            item   14, Personal    Advertising Injury, Paragraph   c. is
            replaced   by the following:

            c.     The wrongful  eviction    from, wrongful   entry into, or
                   invasion of the right      of private  occupancy     of a




      SB-146932-E31                                                                                                                  Page   5 of 5
      (Ed. 06/11)




                                                                         21    of   21
